Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 11, 1973 and September 12, 1973, convicting him of robbery in the first degree, and grand larceny in the third *780degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. Questions of fact have not been raised by defendant or determined by this court. Although there was strong evidence of defendant’s guilt, a new trial is required because he was deprived of a fair and impartial trial by the highly improper and intemperate conduct of the trial court. Throughout the trial the court unduly injected itself into the proceedings, resolving alleged inconsistencies in the prosecution’s case and rehabilitating witnesses. Moreover, the trial court’s continual disparagement of the manner in which defendant’s assigned counsel conducted himself in the course of his representation of defendant was improper. With commendable candor, the People agree that a reversal and a new trial are required. Hopkins, Acting P. J., Martuscello, Latham, Shapiro and Cohalan, JJ., concur.